Citation Nr: 1112278	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  03-15 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to April 1, 1999, for the award of service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to an effective date prior to April 1, 1999, for the award of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.

(The issue of entitlement to beneficiary travel payments under 38 C.F.R. § 70.10 for travel in June 2009 to a VA medical facility is addressed in a separate Board decision.)  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 1978 to September 1978 and active military service from September 1983 to April 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified before a Veterans Law Judge in February 2005.  He testified again before an Acting Veterans Law Judge in November 2010.  Because the Veteran has testified before two Veterans Law Judges, and each must participate in this decision, this decision is being rendered by a panel of three Veterans Law Judges.  38 U.S.C.A. § 7102, 7107(c) (West 2002); 38 C.F.R. § 20.707 (2010).

This case was previously before the Board in October 2005 and October 2009 when it was remanded for further development.  The required development having been completed, this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a statement dated in November 2010, the Veteran reported that the failure of the VA to provide a complete examination in 1986 constituted clear and unmistakable error (CUE).  To the extent that this statement represents a claim of CUE, as discussed below, the Veteran did not file a claim of entitlement to service connection for degenerative disc disease of the lumbar spine until April 1, 1999, and did not seek entitlement to a TDIU prior to his claim filed on April 7, 1999, and as such there is no rating decision prior to these in which CUE may be found.

FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or informal, for service connection for degenerative disc disease of the lumbar spine until April 1, 1999.

2.  The Veteran did not seek entitlement to a TDIU prior to his claim filed on April 7, 1999.

3.  In an October 2000 rating decision, the RO granted entitlement to TDIU, effective September 15, 1999. 

4.  In a June 2004 rating decision, the RO granted entitlement to service connection for degenerative disc disease of the lumbar spine, effective April 1, 1999, and, as a consequence, granted an effective date for entitlement to TDIU of April 1, 1999.

5.  There is no medical evidence, during the year prior to April 1, 1999, showing that the Veteran's then service-connected disabilities precluded him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to April 1, 1999, for the grant of service connection for degenerative disc disease of the lumbar spine, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2010).

2.  An effective date earlier than April 1, 1999, for the award of a TDIU, is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's degenerative disc disease of the lumbar spine and TDIU claims arise from his disagreement with the effective date following the grant of service connection and the grant of TDIU, respectively.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the evidence already of record, including the findings and conclusions contained in medical evidence dated since service.  Moreover, he does not report that there is no outstanding evidence that should be associated with the claims folder.  The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the veteran will not be prejudiced by the Board's adjudication of his claims.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Acting Veterans Law Judge (AVLJ) did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims; however, the Veteran's demonstrated actually knowledge of this information.  The Veteran was unrepresented; however his statements specifically addressed the criteria for an earlier effective date.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the AVLJ sought to identify any pertinent, outstanding evidence that might have been overlooked.  The AVLJ specifically asked the Veteran where he received his treatment.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Earlier Effective Date for Service Connection of
Degenerative Disc Disease of the Lumbar Spine

The Veteran maintains that the effective date of service connection should be retroactive to his first signs of degenerative disc disease in September 1988.  The veteran contends that his back was constantly under treatment at VA since 1988 and, therefore, the VA should have known about the condition.  In addition, the Veteran contends that the VA should have provided him with a complete examination of his spine in 1986 and indicated that by completing the examination the Veteran's spine disorder would have been documented creating a baseline.

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for degenerative disc disease of the lumbar spine was received by VA on April 1, 1999, and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for degenerative disc disease of the lumbar spine was received by VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to April 1, 1999, VA is precluded, as a matter of law, from granting an effective date prior to April 1, 1999, for service connection for degenerative disc disease of the lumbar spine.

Authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  Indeed, the "unequivocal command" that the effective date of benefits cannot be earlier than the date of claim, set forth in 38 U.S.C.A. § 5110(a).  See Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999).  

Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Earlier Effective Date for the Grant of TDIU

The Veteran submitted a formal claim for entitlement to TDIU on April 7, 1999.  In October 2000, the RO granted entitlement to a TDIU, effective September 15, 1999, based upon the date the Veteran met the schedular percentage threshold for TDIU.  Subsequently, after the award of entitlement to service connection for degenerative disc disease of the lumbar spine, effective April 1, 1999, in June 2004, the RO granted an earlier effective date of April 1, 1999, for entitlement to a TDIU based upon the date the Veteran met the schedular percentage threshold for TDIU.  

The Veteran contends that he had been unemployable due to his service-connected disabilities for many years prior to that date, and asserts that the proper effective date should be no later than 1990, the date the Veteran contends a VA physician stated that he was unemployable due to his back disability.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

As noted above, the general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  The Board notes that this includes informal claims which are "[a]ny communication or action, indicating intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, [or] his or her duly authorized representative."  38 C.F.R. § 3.155(a).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less than total if a Veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 (2000).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the Court addressed the issue of entitlement to an earlier effective date in a TDIU claim, and held that the applicable statutory and regulatory provisions, fairly construed, require the Board to look at all communications in the file that might be interpreted as applications or claims, formal or informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," within the one-year prior to the claim, the increase in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The record does not show that between April 7, 1998, and April 1, 1999, the Veteran filed either a formal or informal claim prior seeking entitlement to a TDIU, or that there was medical evidence indicating that he was unable to work due to service-connected disability.  As such, in assigning April 1, 1999, as the effective date of the TDIU award, VA has already assigned the earliest possible effective date for the award.  The Board notes that the RO rating decision, dated in October 2000 that initially awarded entitlement to TDIU, effective September 15, 1999, relied upon a VA opinion dated in July 2000 that the Veteran had an incapacitating synovitis of both knees.  In fact, in granting entitlement to the effective date of April 1, 1999, the RO relied on the Veteran's award of service connection for degenerative disc disease of the lumbar spine, effective April 1, 1999, as establishing the necessary schedular criteria to establish TDIU pursuant to 38 C.F.R. § 4.16(a).

Between April 7, 1998, and April 1, 1999, the Veteran was in receipt of service connected benefits for recurrent synovitis of the right knee with degenerative changes, evaluated as 20 percent disabling; internal derangement of the left knee with degenerative changes and recurrent synovitis, evaluated as 20 percent disabling; gastritis, evaluated as 10 percent disabling; and hypertension, evaluated as noncompensably disabling.  The Veteran's combined evaluation for his service-connected disabilities during this period was 50 percent disabling.

Medical treatment records in May 1998 reveal that the Veteran was treated for a back injury after a motor vehicle accident.  In a June 1998 private treatment note the Veteran was reported to have a good ability for activities of daily living.  A July 1998 private treatment note stated that the Veteran was out of work since May 1998 due to a motor vehicle accident.

Private orthopedic examination was performed in June 1998.  The Veteran reported that he was out of work and on disability.  After evaluation the Veteran was advised light work, physiotherapy, and rehabilitation.  In a subsequent treatment note in June 1998 the Veteran was again advised to return to light work and gradually increase activities.  In July 1998 the Veteran reported that he has been on disability from the military.

In a later treatment note, dated in July 1998, the Veteran reported that he worked in Human Resources for ten years and stopped working five months prior to this treatment.  The physician noted that the Veteran was unable to provide exact information regarding his problem.  The Veteran complained of pain in the neck and upper torso.  He stated that he had pain in the right shoulder with restricted range of motion and that he had pain in the low back with radiation of pain to both legs, right worse than left.  Physical examination revealed that the Veteran walked with a pelvic tilt, he had muscle spasm in the lumbar spine.  He had tenderness in the cervical spine from C5-C7 and in the acromioclavicular joint with swelling and tenderness around the anterior aspect of the shoulder.  He had a minimal positive drop sign.  He had a positive impingement test and had pelvic tilt with muscle spasm.  He had tenderness in the lumbar spine from L3 to sacrum.  His forward bending was 42 degrees.  His straight leg raising in the right leg was 38 degrees.  The Veteran had a slight weakness of the toe dorsiflexors in the right leg and his knee reflex was 2 out of 5 on the right.  The Veteran was diagnosed with cervical spondylosis, tendonitis of the right shoulder, rule out torn rotator cuff, right sided sciatica, rule out disc herniation at L3-L4 and L4-L5, and questionable central disc at L4-L5.  The physician stated that the Veteran was unable to return to gainful employment.

In a subsequent private orthopedic note dated in July 1998 the Veteran was again diagnosed with cervical spondylosis, tendonitis of the right shoulder, lumbar degenerative disc disease, and rule out disc herniation.  The physician stated that the Veteran was advised light work and rehabilitation.

In a private orthopedic note, dated in August 1998, the Veteran was diagnosed with cervical spondylosis with cervical strain/sprain, shoulder impingement with capsular injury and labral tear, right sided sciatica, and rule out disc herniation.  The Veteran was advised light work.

In September 1998 the Veteran was diagnosed with lumbar degenerative disc disease with right sided sciatica, cervical spondylosis, and supraspinatus tendonitis with shoulder impingement of the right shoulder.  The Veteran was reported to be unable to return to previous employment as a laborer and was advised to change occupation.

In the Veteran's claim for TDIU, dated in April 1999, the Veteran reported that he was last able to work in March 1998 and that he last worked in January 1998.  He indicated that he has tried to obtain employment and provided a list of jobs for which he applied.  The Veteran reported that he had a Masters Degree.

In February 1999 the Veteran was afforded a VA Compensation and Pension (C&P) joints examination.  The Veteran reported that his knees and his back did not allow him to work for the prior year as a resources manager because of the sedentary nature of the work.  The Veteran reported that both knees were painful and that he found it difficult to get in and out of his van.  He reported that he could not carry groceries up to the second floor apartment where he lives.  He reported that he cannot sit down for more than a half hour and cannot walk for more than a quarter of a mile.  He cannot do any jogging and stated that "I can't do any job."  Physical examination of the Veteran revealed that the Veteran could flex either knee to 100 degrees and could not flex the knees further due to his morbid obesity not because of any intrinsic problem with the knees.  There was no hyperextension of the knees and the Veteran reported that he had pain when he does this.  The Veteran could not squat and that his knees hurt too much so he goes down only 25 percent and then says that he better get back up or he will not be able to get up at all.  The Veteran was knock kneed and this manifested mainly in his gait.  The knees had no abnormal motion and no abnormal varus or valgus motion with the knee extended.  He had no abnormal anterior-posterior motion with the knee in the extended or 30/60/90 flexed position.  The examiner noted that the Veteran had very stable knees.  The grind test was negative and there was no tenderness or deformities noted.  The Veteran was asked to raise his knees to the horizontal against gravity.  He was able to complete this test 23 times before stopping, complaining of pain.  Immediately afterward the examiner attached a 2 pound weight to each leg and asked the Veteran to lift his leg to the horizontal.  The Veteran was able to extend both legs 20 times.  As such, the examiner noted that the Veteran did not suffer from any loss of performance as a result of working against two pounds of extra resistance in each ankle.  After consideration of the Veteran's treatment records the examiner noted that the Veteran's problems with his knees are mainly his obesity and that the Veteran had normal knees for his age.  The examiner stated that although he had no reason to disbelieve the Veteran's complaints, there was not adequate objective evidence to support his complaints.  The examiner diagnosed the Veteran with patellofemoral syndrome but no actual severe degenerative findings in his knees.  The examiner stated that the Veteran's subjective complaints were severe but that there was no objective evidence consistent with the complaints. 

The Board finds that the treatment notes, dated between April 7, 1998, and April 1, 1999, do not show any indication that the Veteran was rendered unemployable due to his then service-connected recurrent synovitis of the right knee with degenerative changes, internal derangement of the left knee with degenerative changes and recurrent synovitis, and hypertension disabilities.  Although he was noted to be unable to return to gainful employment in July 1998, the Veteran was subsequently, in July 1998 and August 1998, advised to light work and then in September 1998 was reported to be unable to continue working as a laborer.  In all of these instances the statements were made in consideration of the Veteran's then nonservice-connected back disabilities.  In addition, the statements of the Veteran and his treatment notes reveal that the Veteran stopped working in January 1998, at the earliest, and was working through May 1998, at the latest.  As such, in assigning April 1, 1999, as the effective date for the award of a TDIU, VA has already assigned the earliest possible effective date because there is no medical evidence of the Veteran's inability to secure or follow a substantially gainful occupation as a result of his then service-connected disability in the year prior to the Veteran's April 1999 application.  It thus follows that an effective date prior to that time must be denied.

Lastly, the United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  As such, as the evidence does not suggest that the Veteran was noted to be unemployable as a result of his then service-connected disability in the one year prior to the April 1999 date of claim, the Board finds that a TDIU did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of his claim, April 1, 1999.




ORDER

Entitlement to an effective date prior to April 1, 1999, for the award of service connection for degenerative disc disease of the lumbar spine, is denied.

Entitlement to an effective date prior to April 1, 1999, for the award of a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities, is denied.



			
              DAVID L. WIGHT	C. CRAWFORD
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals



	                         __________________________________________
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


